Citation Nr: 1111561	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-17 951	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to July 1946 and from October 1952 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In this case, service and service treatment records show the Veteran was a naval aviator during active service in World War II and the Korean Conflict.  The records also show that he had more than 800 hours of flight time.  The Veteran asserts that from August 1944 to June 1949, he was the pilot of a single engine aircraft, the TBM Avenger Torpedo Bomber and F6F Hellcat Fighter Aircraft.  He reports that in late 1945, he was assigned to fly, land, and take off from the aircraft carrier USS Randolph which was stationed in the North Atlantic on enemy submarine patrol.  He states that the aircraft had very large 2500 horsepower radial engines without any muffler, and that as the pilot, he sat near the engines where the sound was "deafening".  See statement from Veteran received in July 2006.  In that same statement, the Veteran also reported that after he was released from active duty in 1946, he joined the Navy Reserve Squadron at Naval Air Station in Washington, DC and flew the F6F Hellcat Fighter Aircraft on Reserve duty until 1949.  After he was release from Reserve duty, he was recalled on active duty in 1951 during the Korean Conflict.  He asserts that he suffered some decline of hearing in service with the real loss of hearing occurring as he grew older.  See statement from Veteran received in February 2008.  

The Board notes that service treatment records, however, are negative for complaint, treatment, or diagnosis of hearing loss.  In statements submitted in support of his claim the Veteran described the nature of the engine noise to which he was exposed in his duties as a pilot of single engine combat aircraft.  He asserted that he had a loss of hearing that had existed since World War II.  He also stated that he worked in sales after service and that he had no hazardous occupational or recreational noise exposure after service.

A September 2007 VA examiner reviewed the audiology findings and the evidence of record and found the Veteran's hearing loss was not likely caused by noise exposure in service.  It was also noted that his hearing loss had shown progression even in the relatively short time VA had been monitoring it which suggested other causes, including but not limited to aging and vascular changes.  The Board notes, however, that in correspondence dated in March 2009 the Veteran reported that Audio Lab technicians had confirmed that his hearing loss was likely caused by loud engine noise during World War II.  The specific sources of such opinions were not identified nor is there any indication of VA efforts to assist the Veteran in obtaining copies of any medical records or etiology opinions that may have been produced as a result of these conversations.  Therefore, additional development is required to request that the Veteran either provide copies of any pertinent medical opinion tending to show that his hearing loss was incurred as a result of service or that he provide sufficient information and authorization for VA to assist him in obtaining additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


